                                                             JS-6
 1   NICOLE T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6   Senior Litigation Counsel, Civil Division
     ARMAND ROTH
 7   Special Assistant United States Attorney
 8   California State Bar No. 214624
           160 Spear Street, Suite 800
 9
           San Francisco, California 94105-1545
10         Telephone: (415) 977 8924
11
           Facsimile: (415) 744 0134
           E Mail: armand.roth@ssa.gov
12
13   Attorneys for Defendant
     NANCY A. BERRYHILL
14
15                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
16
                                WESTERN DIVISION
17
18
                                           )   No. CV 18-06153-PLA
     Rosalba Rodriguez,                    )
19
                                           )
           Plaintiff,                      )
20
                                           )   JUDGMENT OF REMAND
                v.                         )
21                                             PURSUANT TO SENTENCE FOUR
     Nancy A. Berryhill,                   )
22                                         )   OF 42 U.S.C. § 405(g)
     Acting Commissioner of Social         )
23   Security,                             )
                                           )
24                                         )
           Defendant.                      )
25                                         )
26
27
28


                                           1
 1                The Court having approved the parties’ stipulation to voluntary
 2   remand pursuant to sentence four of 42 U.S.C. § 405(g), IT IS HEREBY
 3
     ORDERED, ADJUDGED AND DECREED that the above-captioned action is
 4
 5   remanded to the Commissioner of Social Security for further proceedings
 6
     consistent with the stipulation to remand.
 7
 8
 9
           DATED: April 4, 2019
10
11
                                     ___________________________________
                                     THE HONORABLE PAUL L. ABRAMS
12                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
